DETAILED ACTION
This action is in response to the submission filed on 12/8/2021.  Claims 1-19 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- 35 USC § 101
Applicant’s arguments have been fully considered and are persuasive in view of the amended claims.  The claims have been amended to recite a user interacting with an interactive computer workspace, which is not a mental process, mathematical concept or organizing human activity. The rejections have been withdrawn. 

Response to Arguments- 35 USC § 112
Applicant’s amendments have been fully considered and arguments with respect to the amended claims are persuasive.  The rejections have been withdrawn. 

Response to Arguments - 35 USC § 102/103
Applicant’s amendments have been fully considered and arguments with respect to the amended claims are persuasive.  The rejections have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-19 are allowed. Appleman, Eriksen and Marshall teach a method for searching floor plans. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claims 1, 10 and 19)
“searching a database comprising a plurality of floor plans using, as a search criteria, 
where the room objects are individually positioned by the user within the interactive workspace and how many of each type of room object is included by the user within the interactive workspace to select a floor plan from the plurality of floor plans”, 


in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148